

EXHIBIT 10.1


AMENDMENT NO. 2 AND WAIVER AND CONSENT
TO FINANCING AGREEMENT
AMENDMENT NO. 2 AND WAIVER AND CONSENT, dated as of October 25, 2017 (this
"Amendment"), to the Financing Agreement, dated as of September 24, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Financing Agreement"), by and among Remark Holdings, Inc., a Delaware
corporation (the "Parent"), each subsidiary of the Parent listed as a "U.S.
Borrower" on the signature pages thereto (together with the Parent and each
other Person that executes a Joinder Agreement (as defined therein) and becomes
a "U.S. Borrower" thereunder, each a "U.S. Borrower" and, collectively, jointly
and severally, the "U.S. Borrowers"), KanKan Limited, a company organized under
the laws of the British Virgin Islands (the "BVI Borrower" and together with the
U.S. Borrowers, each, a "Borrower" and, collectively, the "Borrowers"), each
subsidiary of the Parent listed as a "Guarantor" on the signature pages thereto
(together with each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guaranties all or any part of the
Obligations (as defined therein), each a "Guarantor" and, collectively, the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and,
collectively, the "Lenders"), MGG Investment Group LP ("MGG"), as collateral
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the "Collateral Agent"), and MGG, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the "Administrative Agent" and together with the
Collateral Agent, each an "Agent" and, collectively, the "Agents").
WHEREAS, the Loan Parties have requested that the Lenders amend certain terms
and conditions and waive certain provisions of the Financing Agreement as more
fully set forth herein, and the Lenders are willing to amend certain terms and
conditions and waive such provisions of the Financing Agreement on the terms set
forth herein;
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.
2. Amendments.
(a) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following defined terms thereto in appropriate alphabetical order:
"Second Amendment" means Amendment No. 2 and Waiver and Consent to Financing
Agreement, dated as of October 25, 2017, among the Borrowers, the Guarantors,
the Lenders, and the Agents.
"Second Amendment Effective Date" shall have the meaning specified therefor in
Section 5 of the Second Amendment.




--------------------------------------------------------------------------------




(b) Amendment and Restatement of Certain Definitions. Section 1.01 of the
Financing Agreement is hereby amended by amending and restating the definitions
of the following terms, to read in their entirety as follows:
"Asset Value" means, at any time, the fair market value (net of estimated
expenses of sale) of (a) the assets of the Parent and its Subsidiaries taken as
a whole, (b) any Specified Asset, or (c) the Sharecare Equity, in each case, as
determined from time to time (but not more frequently than once per calendar
month) by the Collateral Agent in good faith (as defined in the UCC) and
notified to the Administrative Borrower in writing. Each determination by the
Collateral Agent of Asset Value shall be conclusive and binding for all purposes
in the absence of manifest error and the Loan Parties irrevocably waive the
right to object to any determination made by the Collateral Agent in the absence
of manifest error.
"Fee Letter" means the fee letter, dated as of the date hereof, as amended and
restated as of the Second Amendment Effective Date, among the Borrowers and the
Agents.
3. Waiver and Consent.
(a) The Collateral Agent and the Lenders hereby waive any Default or Event of
Default occurring prior to January 1, 2018:
(i)resulting solely from (a) any failure by the Loan Parties to deliver to each
Agent and each Lender the financial statements, Projections and report regarding
certain key operating metrics of the Parent described in Section 7.01(a)(i) and
Section 7.01(a)(ii) of the Financing Agreement, for the applicable periods, and
the related Compliance Certificate required by Section 7.01(a)(iv) of the
Financing Agreement, in each case for the fiscal quarters ended June 30, 2017
and September 30, 2017 and (b) (i) the taking of any action, or the failure to
take any action, when a Default or Event of Default has occurred and is
continuing, in each case, not permitted under the Financing Agreement solely as
a result of the occurrence and continuance of a Default or Event of Default
described in the preceding clause (a), or (ii) the making of any representation
or warranty that has, is or will be proven to be incorrect when made or deemed
to be made in any material respect solely as a result of the occurrence and
continuance of a Default or Event of Default described in the preceding clause
(a) (collectively, the "Reporting Default");
(ii)resulting solely from (a) the failure by the Parent to deliver the Financial
Certificate (as defined in the Shareholder Letter) described in Section 2 of the
Shareholder Letter for the fiscal quarters ended June 30, 2017 and September 30,
2017 that were otherwise due on the 10th day prior to the last day of the fiscal
quarters of the Parent and its Subsidiaries ended June 30, 2017 and September
30, 2017; provided, that, the Parent shall deliver to Agent on or prior to
December 21, 2017, the Financial Certificate (as defined in the Shareholder
Letter) described in Section 2 of the Shareholder Letter for the fiscal quarter
ended March 31, 2018 (b) (i) the taking of any action, or the failure to take
any action, when a Default or Event of Default has occurred and is continuing,
in each case, not permitted under the Financing Agreement solely as a result of
the occurrence and continuance of a Default or Event of Default described in the
preceding clause (a), or (ii) the making of any representation or warranty that
has, is or will be pro


- 2 -



--------------------------------------------------------------------------------




ven to be incorrect when made or deemed to be made in any material respect
solely as a result of the occurrence and continuance of a Default or Event of
Default described in the preceding clause (a) (collectively, the "Financial
Certificate Reporting Default");
(iii)resulting solely from (a) any failure to satisfy the Consolidated EBITDA of
the Parent and its Subsidiaries requirement in Section 7.03(a) of the Financing
Agreement for the fiscal quarters ended June 30, 2017 and September 30, 2017,
and (b) (i) the taking of any action, or the failure to take any action, when a
Default or Event of Default has occurred and is continuing, in each case, not
permitted under the Financing Agreement solely as a result of the occurrence and
continuance of a Default or Event of Default described in the preceding clause
(a), (ii) the failure to give notice of (or other information with respect to) a
Default or Event of Default described in the preceding clause (a) or (iii) the
making of any representation or warranty that has, is or will be proven to be
incorrect when made or deemed to be made in any material respect solely as a
result of the occurrence and continuance of a Default or Event of Default
described in the preceding clause (a) (collectively, the "Consolidated EBITDA
Specified Default");
(iv)resulting solely from (a) any failure to satisfy the Required Asset Value
requirement in Section 7.03(c)(ii) of the Financing Agreement for the fiscal
quarters ended June 30, 2017 and September 30, 2017 in respect of Personal
Finance Portfolio (as defined in the Side Letter), Bikini.com (as defined in the
Side Letter) and China Branding Group (as defined in the Side Letter), and (b)
(i) the taking of any action, or the failure to take any action, when a Default
or Event of Default has occurred and is continuing, in each case, not permitted
under the Financing Agreement solely as a result of the occurrence and
continuance of a Default or Event of Default described in the preceding clause
(a), (ii) the failure to give notice of (or other information with respect to) a
Default or Event of Default described in the preceding clause (a) or (iii) the
making of any representation or warranty that has, is or will be proven to be
incorrect when made or deemed to be made in any material respect solely as a
result of the occurrence and continuance of a Default or Event of Default
described in the preceding clause (a) (collectively, the "Required Asset Value
Specified Default"); and
(v)resulting solely from (a) any failure to satisfy the minimum liquidity
requirement in Section 7.03(d) of the Financing Agreement for the period
commencing on or about July 12, 2017 and ending on or about September 19, 2017,
and (b) (i) the taking of any action, or the failure to take any action, when a
Default or Event of Default has occurred and is continuing, in each case, not
permitted under the Financing Agreement solely as a result of the occurrence and
continuance of a Default or Event of Default described in the preceding clause
(a), (ii) the failure to give notice of (or other information with respect to) a
Default or Event of Default described in the preceding clause (a) or (iii) the
making of any representation or warranty that has, is or will be proven to be
incorrect when made or deemed to be made in any material respect solely as a
result of the occurrence and continuance of a Default or Event of Default
described in the preceding clause (a) (collectively, the "Minimum Liquidity
Specified Default", and together with the Reporting Default, the Financial
Certificate Reporting Default, Consolidated EBITDA Specified Default and the
Minimum Liquidity Specified Default, the "Specified Defaults").


- 3 -



--------------------------------------------------------------------------------




(b) For the avoidance of doubt, (x) the waivers of the Specified Defaults set
forth under Section 3(a) shall not affect any Default or Event of Default under
the Financing Agreement or any other Loan Document occurring on or after January
1, 2018, which shall constitute an Event of Default for all purposes of the
Financing Agreement and (y) the funding requirements set forth in Section 3 of
the Shareholder Letter shall continue in full force and effect.
(c) The waivers and consents in this Section 3 shall be effective only in this
specific instance and for the specific purpose set forth herein and does not
allow for any other or further departure from the terms and conditions of the
Financing Agreement or any other Loan Document, which terms and conditions shall
continue in full force and effect.
4. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:
(a) Representations and Warranties; No Event of Default. After giving effect to
this Amendment and the waivers of the Specified Defaults set forth in Section
3(a) hereof, the representations and warranties herein, in Article VI of the
Financing Agreement and in each other Loan Document, certificate or other
writing delivered by or on behalf of the Loan Parties to any Agent or any Lender
pursuant to the Financing Agreement or any other Loan Document on or immediately
prior to the Second Amendment Effective Date are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such date as though made on and as
of such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date), and no Default or Event of
Default has occurred and is continuing as of the Second Amendment Effective Date
or would result from this Amendment becoming effective in accordance with its
terms.
(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business in, and is in good standing in each jurisdiction where the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and be in good standing
could not reasonably be expected to have a Material Adverse Effect.
(c) Authorization, Etc. The execution and delivery by each Loan Party of this
Amendment and each other Loan Document to which it is or will be a party, and
the


- 4 -



--------------------------------------------------------------------------------




performance by it of the Financing Agreement, as amended hereby, (i) are within
the power and authority of such Loan Party and have been duly authorized by all
necessary action, (ii) do not and will not contravene any of its Governing
Documents, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, (iv) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties, except (solely for the purposes of this subclause (iv)) to the
extent that such default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect and (v) do not contravene any applicable Requirement of Law or
any Contractual Obligation binding on or otherwise affecting it or any of its
properties, except (solely for the purposes of this subclause (v)) to the extent
it could not reasonably be expected to have a Material Adverse Effect.
(d) Enforceability of Loan Documents. This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and by principles of equity.
(e) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment.
5. Conditions to Effectiveness. This Amendment shall become effective as of the
date when, and only when, all of the following conditions have been satisfied as
determined in Collateral Agent's discretion (such date, the "Second Amendment
Effective Date"):
(a) Collateral Agent shall have received this Amendment duly executed by the
Loan Parties, each Agent and each Lender;
(b) Collateral Agent shall have received the Fee Letter (as amended and restated
on the Second Amendment Effective Date), duly executed by the Borrowers and the
Agents;
(c) The Borrowers shall have paid on or before the Second Amendment Effective
Date all fees, costs and expenses then invoiced and payable, if any, pursuant to
this Amendment and Section 2.06 (including fees provided for in the Fee Letter)
and 12.04 of the Financing Agreement; and
(d) After giving effect to this Amendment and the waivers of the Specified
Defaults set forth in Section 3(a) hereof, the representations and warranties
contained in this Amendment, in Article VI of the Financing Agreement and in
each other Loan Document, certificate or other writing delivered to any Agent or
any Lender pursuant hereto or thereto on or prior to the Second Amendment
Effective Date are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already


- 5 -



--------------------------------------------------------------------------------




are qualified or modified as to "materiality" or "Material Adverse Effect" in
the text thereof, which representations and warranties shall be true and correct
on and as of such earlier date in all respects subject to such qualification) on
and as of such date as though made on and as of such date, except to the extent
that any such representation or warranty expressly relates solely to an earlier
date (in which case such representation or warranty shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date), and no Default
or Event of Default has occurred and is continuing as of the Second Amendment
Effective Date (as defined below) or would result from this Amendment becoming
effective in accordance with its terms.
6. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment,
(b) confirms and agrees that the Financing Agreement and each other Loan
Document (including the Shareholder Letter) to which it is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Second Amendment Effective Date, all
references in any such Loan Document to "the Financing Agreement", the
"Agreement", "thereto", "thereof", "thereunder" or words of like import
referring to the Financing Agreement shall mean the Financing Agreement as
amended by this Amendment (c) confirms and agrees that, to the extent that any
such Loan Document purports to assign or pledge to the Collateral Agent, for the
benefit of the Agents and the Lenders, or to grant to the Collateral Agent, for
the benefit of the Agents and the Lenders, a security interest in or Lien on any
Collateral as security for the Obligations of the Loan Parties from time to time
existing in respect of the Financing Agreement (as amended hereby) and the other
Loan Documents, such pledge, assignment and/or grant of the security interest or
Lien is hereby ratified and confirmed in all respects and (d) with respect to
each Loan Party that is a Guarantor, confirms and agrees that all of the
provisions of and obligations under its Guaranty are hereby ratified and
confirmed in all respects. This Amendment does not and shall not affect any of
the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties' obligations to repay the Loans
in accordance with the terms of Financing Agreement or the obligations of the
Loan Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect. Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Financing Agreement or any other Loan Document nor constitute a waiver
of any provision of the Financing Agreement or any other Loan Document.
7. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies.


- 6 -



--------------------------------------------------------------------------------




Accordingly, for and in consideration of the agreements contained in this
Amendment and other good and valuable consideration, each Loan Party (for itself
and its Subsidiaries and Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the "Releasors") does
hereby fully, finally, unconditionally and irrevocably release, waive and
forever discharge the Agents and the Lenders, together with their respective
Affiliates and Related Funds, and each of the directors, officers, employees,
agents, attorneys and consultants of each of the foregoing (collectively, the
"Released Parties"), from any and all debts, claims, allegations, obligations,
damages, costs, attorneys' fees, suits, demands, liabilities, actions,
proceedings and causes of action, in each case, whether known or unknown,
contingent or fixed, direct or indirect, and of whatever nature or description,
and whether in law or in equity, under contract, tort, statute or otherwise,
which any Releasor has heretofore had or now or hereafter can, shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done, in each case prior to the Second Amendment Effective
Date, directly arising out of, connected with or related to the Financing
Agreement or any other Loan Document or any act, event or transaction related or
attendant thereto (other than this Amendment or the agreements of any Agent or
any Lender contained therein) or the possession, use, operation or control of
any of the assets of any Loan Party, or the making of any Loans or other
advances, or the management of such Loans or other advances or the Collateral.
Each Loan Party represents and warrants that it has no knowledge of any claim by
any Releasor against any Released Party or of any facts or acts or omissions of
any Released Party which on the date hereof would be the basis of a claim by any
Releasor against any Released Party which would not be released hereby. The
foregoing release does not release or discharge, or operate to waive performance
by, the Agents or the Lenders of their express agreements and obligations stated
in the Loan Documents on or after the Second Amendment Effective Date.
8. Miscellaneous.
(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.
(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an immediate Event of Default under the Financing Agreement if (i) any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any respect when made or deemed
made, or (ii) any Loan Party shall fail to perform or observe any term, covenant
or agreement contained in this Amendment.


- 7 -



--------------------------------------------------------------------------------




(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
[Remainder of page intentionally left blank.]


- 8 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.


U.S. BORROWERS:
 
 
 
REMARK HOLDINGS, INC.
BANKS.COM, INC.
BIKINI.COM LLC
FILELATER.COM LLC
ROOMLIA, INC.
TAXEXTENSION LLC
VEGAS.COM, LLC
 
 
 
By:
 
 
 
Name:
Douglas Osrow
 
Title:
Chief Financial Officer

BVI BORROWER:
 
 
 
KANKAN LIMITED
 
 
 
By:
 
 
 
Name:
 
 
Title:
 

GUARANTORS:
 
 
 
CASINO TRAVEL & TOURS, LLC
CTT TOURS, LLC
CT&T TRANSPORTATION, LLC
INTAC INTERNATIONAL, INC.
LV.COM, LLC
REMARK TRAVEL, INC.
SLAPTV LLC
REMARK HOLDINGS SPV, INC.
 
 
 
By:
 
 
 
Name:
Douglas Osrow
 
Title:
Chief Financial Officer





- 9 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.


U.S. BORROWERS:
 
 
 
REMARK HOLDINGS, INC.
BANKS.COM, INC.
BIKINI.COM LLC
FILELATER.COM LLC
ROOMLIA, INC.
TAXEXTENSION LLC
VEGAS.COM, LLC
 
 
 
By:
/s/ Douglas Osrow
 
Name:
Douglas Osrow
 
Title:
Chief Financial Officer

BVI BORROWER:
 
 
 
KANKAN LIMITED
 
 
 
By:
/s/ Kai-Shing Tao
 
Name:
Kai-Shing Tao
 
Title:
Chief Executive Officer

GUARANTORS:
 
 
 
CASINO TRAVEL & TOURS, LLC
CTT TOURS, LLC
CT&T TRANSPORTATION, LLC
INTAC INTERNATIONAL, INC.
LV.COM, LLC
REMARK TRAVEL, INC.
SLAPTV LLC
REMARK HOLDINGS SPV, INC.
 
 
 
By:
/s/ Douglas Osrow
 
Name:
Douglas Osrow
 
Title:
Chief Financial Officer



Amendment No. 2 and Waiver and Consent to Financing Agreement

--------------------------------------------------------------------------------




GUARANTORS:
 
 
 
RAAD PRODUCTIONS, LLC
 
 
 
By:
/s/ Douglas Osrow
 
Name:
Douglas Osrow
 
Title:
Chief Financial Officer



Amendment No. 2 and Waiver and Consent to Financing Agreement

--------------------------------------------------------------------------------





 
COLLATERAL AGENT AND ADMINISTRATIVE AGENT:
  
 
 
 
 
MGG INVESTMENT GROUP LP
 
 
 
 
 
By:
MGG GP LLC,
 
its general partner
 
 
 
 
 
By:
/s/ Kevin F. Griffin
 
 
Name:
Kevin F. Griffin
 
 
Title:
Chief Executive Officer



Amendment No. 2 and Waiver and Consent to Financing Agreement

--------------------------------------------------------------------------------




LENDERS:
 
 
 
MGG FUNDING II LLC
 
 
 
By:
/s/ Kevin Griffin
 
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 

 
 
 
MGG SPECIALTY FINANCE FUND LP
 
 
 
By:
/s/ Kevin Griffin
 
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 

 
 
 
MGG SF EVERGREEN FUND LP
 
 
 
By:
/s/ Kevin Griffin
 
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 

 
 
 
 
 
MGG SF EVERGREEN MASTER FUND (CAYMAN) LP
  
 
 
 
 
By:
/s/ Kevin Griffin
 
 
Name:
Kevin Griffin
 
 
Title:
Chief Executive Officer and Chief Investment Officer
 
 
 









Amendment No. 2 and Waiver and Consent to Financing Agreement